726 A.2d 1269 (1999)
353 Md. 423
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Michael V. KUHN, Respondent.
Misc. Docket AG, No. 65, Sept. Term, 1998.
Court of Appeals of Maryland.
April 5, 1999.
ORDER
The Court having considered the joint petition for suspension by consent filed by the Petitioner and the Respondent, it is this 5th day of April 1999,
ORDERED by the Court of Appeals of Maryland that the petition be, and it is hereby, granted. Michael V. Kuhn is suspended from the practice of law indefinitely, said suspension to take effect thirty days from the date of the Court's Order, and it is further
ORDERED that termination of Respondent's suspension is subject to Respondent having satisfied Bar Counsel that the following conditions have been met:
Respondent shall have engaged, at his expense, a monitor, acceptable to Bar Counsel, who will oversee Respondent's practice of law for a period of two years and provide to Bar Counsel monthly reports for one year and quarterly reports thereafter; and Respondent shall engage, at his expense, any other monitors necessary to insure Respondent's competence and compliance with the Rules of Professional Conduct; and
That judgement in the sum of $614.75 is entered against the Respondent in favor of the Petitioner, which shall be paid, prior to his reinstatement and it is further
ORDERED, that the Clerk of this Court shall strike the name of Michael V. Kuhn from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients' Security Trust Fund and the clerks of all judicial tribunals in the State.